           Case 1:15-cr-00651-LTS Document 107 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   15-CR-651-LTS-2
                                                                       :
XHEM HOTI,                                                             :       ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

Laura Taylor Swain, United States District Judge:

                 The Court has received Defendant Xhem Hoti’s Motion to Hear and Rule on the

Merits of § 2255 Motion filed March 9, 2020 (Docket Entry No. 105), which requests a ruling on

his pending motion to vacate his sentence pursuant to 28 U.S.C. § 2255 (Docket Entry No. 99,

“Motion to Vacate”), as well as his letter dated July 9, 2020 (Docket Entry No. 106), which

requests (1) an update on the status of his Motion to Vacate, (2) the appointment of counsel in

connection with that Motion, and (3) “a copy of this inquiry for my personal file.” Mr. Hoti’s

letter also states that the Government should be deemed “in default,” due to its failure to respond

to the Motion to Vacate, suggesting that Mr. Hoti may not have received a copy of the

Government’s opposition to that Motion, dated December 3, 2019. (Docket Entry No. 104.)

                 In light of Defendant Hoti’s apparent non-receipt of the Government’s opposition

brief, the Court will direct the Clerk of Court to mail him another copy. The Court sua sponte

extends Defendant Hoti’s deadline to file a reply in support of his Motion to Vacate to August

14, 2020. Having considered the relevant factors set forth in Cooper v. A. Sargenti Co., 877 F.2d

170, 172-74 (2d Cir. 1989) and its progeny—including, in particular, the relative lack of

complexity of the legal issues raised in Mr. Hoti’s Motion to Vacate—the Court denies Mr.
         Case 1:15-cr-00651-LTS Document 107 Filed 07/16/20 Page 2 of 2




Hoti’s application for the appointment of counsel. The Court will resolve the Motion to Vacate

based on the parties’ submissions, and a copy of the Court’s decision will be mailed to Mr. Hoti

once it has been issued.

               The Clerk of Court is respectfully directed to mail Defendant Hoti copies of (1)

this Order; (2) the docket sheet in this action; (3) the docket sheet in Hoti v. United States, No.

19-CV-08805-LTS (S.D.N.Y.); (4) the Government’s letter dated December 3, 2019 (Docket

Entry No. 104); and (5) Mr. Hoti’s own letter dated July 9, 2020 (Docket Entry No. 106), all

without charge, to: Xhem Hoti, Reg. No. 72855-054, USP Coleman II, U.S. Penitentiary, P.O.

Box 1034, Coleman, FL 33521.

               Docket Entry No. 105 is resolved.

       SO ORDERED.

Dated: New York, New York
       July 16, 2020

                                                              __/s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                              United States District Judge




HOTI - JULY 15 2020 ORD.DOCX                       VERSION JULY 15, 2020                              2
